In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-21-00251-CV


                          SIDRONIO CORONADO, APPELLANT

                                             V.

                       LUBBOCK COUNTY HOSPITAL DISTRICT
                   D/B/A UNIVERSITY MEDICAL CENTER, APPELLEE

                         On Appeal from the County Court at Law No. 3
                                    Lubbock County, Texas
             Trial Court No. 2021-577,092, Honorable Benjamin A. Webb, Presiding

                                     February 4, 2022
                             MEMORANDUM OPINION
                      Before QUINN, C.J., and PARKER and DOSS, JJ.


         Appellant Sidronio Coronado, proceeding pro se, appeals from the trial court’s

default judgment. Coronado’s brief was due January 5, 2022, but was not filed. By letter

of January 12, 2022, we notified Coronado that the appeal was subject to dismissal for

want of prosecution, without further notice, if a brief was not received by January 24,

2022. To date, Coronado has not filed a brief or had any further communication with this

Court.
       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                     Per Curiam




                                           2